Wagner, Judge,
delivered the opinion of the court.
The only error discoverable in the record is the giving of plaintiff’s instruction, for which the judgment must be reversed. The issue was joined upon the indebtedness of the defendant as a *92garnishee, and evidence was introduced upon both sides. A given fact was developed by one witness in the progress of the trial, and, at the instance of the plaintiff, the court instructed the jury that if they believed that fact to be true they should find for the plaintiff accordingly.
This was wrong. Instructions should be predicated upon the whole case and take in all the evidence. Courts are not at liberty to single' out a particular fact and tell the jury that they must find their verdict on that fact, and thus virtually withdraw all the other testimony from their consideration. The verdict must be founded upon a consideration of all the evidence.
Reversed and remanded.
The other judges concur.